Citation Nr: 1120012	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  99-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial, compensable rating for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 1998 rating decision in which the RO in Oakland, California, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for right ear hearing loss, effective August 19, 1997, but denied service connection for left ear hearing loss.  In October 1998, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 1999.

The Board notes that the Veteran was previously represented by The American Legion; however, he revoked the representation in February 2000.  The Board recognizes the Veteran as now proceeding pro se in this appeal.

During the course of the appeal, the Veteran's claims file was transferred to the San Diego RO; thus, that office has jurisdiction over the Veteran's claims file.

In March 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran withdrew from appeal a previously perfected claim for higher initial and subsequent ratings for posttraumatic stress disorder.

In June 2006, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional notice and development.  After accomplishing some of the requested action, the AMC continued the denial of the claims (as reflected in the April 2008 Supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In July 2008, the Board again remanded the matters on appeal to the RO, via the AMC, for additional development.  After accomplishing some further action, the VA Remand and Rating Development Team in Huntington, West Virginia, continued the denial of the claims (as reflected in the April 2009 SSOC) and returned these matters to the Board for further appellate consideration.

In July 2009, the Board again remanded the matters on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested development, the AMC continued the denial of the claims (as reflected in the March 2011 SSOC) and returned these matters to the Board for further appellate consideration.

As a final preliminary matter, in prior remands, the Board noted that during the March 2006 hearing, the Veteran raised the issues of service connection for a back disability and for headaches.  In addition, the medical evidence of record raises an informal claim for service connection for tinnitus.  As these have not yet been adjudicated by the RO, they are not properly before the Board; hence, they are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his Vietnam combat service.

3.  Although the Veteran currently has hearing loss in the left ear to an extent recognized as a disability for VA purposes, there is no evidence of left ear hearing loss for decades after service, and the most probative medical evidence to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's left ear hearing loss weighs against the claim.

4.  Since the August 19, 1997 effective date of the award of service connection, audiometric testing has revealed no worse than Level V hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial, compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, June 2001 and March 2006 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA. These letters also requested that the appellant submit any evidence in his possession pertinent to the claims on appeal, consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  Further, the March 2006 letter provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the Veteran to respond, the March 2011 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private audiology records (interpreted by a VA audiologist), and the report of numerous VA examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2006 Board hearing, as are various written statements provided by the Veteran and by his former representative on his behalf.  

The Board finds that no additional RO action to further develop the record in connection with the claims is warranted.  In this regard, in the July 2009 Board remand, the Board instructed that the RO obtain all audiometric testing results from an April 2004 audiology consultation at Mission Valley VA, including the numerical testing results.  The Board notes that while the RO obtained the April 2004 report, there were no numerical findings included in the report.  However, the report reflects that it is the audiological examination from Mission Valley from April 2004, and appears complete.   Based on the foregoing, the Board finds that VA has complied with the July 2009 remand directives, to the extent possible, as the complete audiological evaluation-though without numeric findings-- has been associated with the claims file. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertaining to hearing loss during active duty service.  On discharge examination in July 1971, a whisper voice test indicated that hearing was 15 out of 15 and within normal limits.  No hearing abnormalities were reported on discharge.

Following service, a VA examination from July 1998, notes that the Veteran was seen for audiological evaluation.  The Veteran reported that he had noticed increasing hearing difficulty during the past 1 to 2 years.  He reported a history of noise exposure from large cannon-fire during active duty service and additional noise exposure from weapon fire and aircraft and helicopter noise during a 15 year career in the Reserves.  He indicated that he usually worse hearing protection in those duties.  No noise exposure in current civilian activities was reported.  On audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
40
LEFT
40
15
25
25
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner noted that hearing was within normal limits through 1000 Hz on the right, with mild sloping to moderately severe high-frequency hearing loss from 2000 to 8000 Hz.  He noted that the Veteran's left hear hearing loss was considered within normal limits.  The examiner also noted that the Veteran reported that he was right-handed for the purpose of shooting, which may have accounted for the poorer thresholds on the right ear.

The claims file was then forwarded to a VA ear, nose and throat (ENT) physician in July 1998.  A history of exposure to gunfire and cannons in the service was noted.  The examiner opined that the Veteran has bilateral sensorineural hearing loss, as likely as not related to his exposure to loud noise while in the military.

On VA audiological evaluation in May 1999, the Veteran reported that he worked as a gun captain while on active duty with the Navy, and in maintenance around hangers and aircrafts while in the Army Reserves.  He reported that he rarely used hearing protection, and denied any other work or recreational noise exposure.  On audiometric testing, the examiner noted that pure tone threshold data was invalid based on the fact that it did not agree with speech data and in light of the fact that ascending and descending methods resulted in different admitted thresholds.  Speech recognition scores using the Maryland CNC Word List also resulted in invalid data.  Thus, the examiner was unable to determine the type or degree of hearing loss due to invalid data.

The report of a private audiological evaluation from Dr. J. from October 1999 (as interpreted by a VA audiologist in 2010), reflects that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
45
50
LEFT
25
20
35
35
35

There were no speech recognition scores.  The interpreting audiologist noted that it was unclear as to whether speech audiometry was done using recorded or live voice.  In addition, the examiner noted that these results were not obtained in accordance with VA regulation.

On VA audiological evaluation in March 2000, the Veteran reported four years of active duty service in the Navy with three years aboard a ship.  He also spent approximately 27 years in reserve service.  He reported that he rarely used hearing protection during either period of service.  The Veteran described decreased hearing, worsening over the past 4 years. On audiometric testing, the Veteran's pure tone threshold data and speech recognition scores were again found to be invalid.  The examiner noted that there was poor agreement between responses to speech and responses to tones, and significant variability using ascending and descending test methods.  

The report of a second private audiological evaluation from Dr. J. from June 2000 (as interpreted by a VA audiologist in 2010) reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
65
65
LEFT
50
65
70
75
75

Speech recognition scores of 75 percent in the right ear and 70 percent in the left ear were noted, though the interpreting VA examiner pointed out that it was unclear whether the Maryland CNC test was used.  In addition, the interpreting VA examiner again noted that it was unclear as to whether speech audiometry was done using recorded or live voice and noted that these results were not obtained in accordance with VA regulation.

VA outpatient treatment records from April 2004 reflect that the Veteran was seen for audiological evaluation to monitor hearing sensitivity.  The Veteran reported decreased hearing sensitivity, right great the left, and a history of noise exposure including noise aboard Navy ships and around aircrafts.  A mild sensorineural hearing loss was present in all frequencies on the left (though numerical results were not listed).  A moderate sensorineural hearing loss was present in the low to mid ranges, with moderate mixed hearing loss in the upper ranges.  Speech recognition scores in agreement with pure tone averages.  Word recognition scores were 96 percent as 60 decibels and 92 percent at 70 decibels for the left and right ear.  

On VA audiological evaluation in June 2004, the Veteran again complained of hearing loss and noise exposure during service.  He reported that hearing protection was never used.  Once again, on audiometric testing, the results were considered invalid.  Ascending and descending results did not match.  Word recognition scores were also invalid, though the Veteran was able to repeat words at a normal conversational level.  

The examiner pointed out that the Veteran's exams were considered invalid since 1998, and there was no mention of hearing loss until after 1997, a significant time after discharge from active duty service.  Given that fact that the Veteran's hearing loss was within normal limits when the Veteran left active duty service, the examiner found that his hearing loss was not caused by his time in active duty service.

In July 2004, VA outpatient treatment records reflect that the Veteran received a right ear hearing aid.

During the Veteran's March 2006 Board hearing, he reported that he spent 4 years on active duty service, and over 3 years of this service aboard a ship.  He reported that he was exposed to machine gun noise and sat in a gun mount during Vietnam.  He indicated that the gun mount fired 5 inch projectiles.  Moreover, the Veteran indicated that he experienced hearing loss in both ears, but only for a hearing aid on the right.  With respect to right ear hearing loss, he indicated that this disability had worsened over the years and that he was totally dependent on his hearing aid.

On VA audiological evaluation in February 2007, responses to pure tone testing were again invalid in both ears.  Speech recognition scores were also not reported due to questionable validity.  The examiner noted that the Veteran's responses were inconsistent and unreliable and were not in good agreement with his ability to hear and understand.  He did opine that, given the fact that left ear thresholds were normal on VA examination in 1998, any hearing loss in the left ear that may exist at this time is not related to military.  In so finding, the examiner noted that service treatment records revealed normal hearing loss and the 1998 examination showed normal hearing loss.  

The results of the February 2007 audiological evaluation were then reviewed by a VA ENT physician in March 2007.  A diagnosis of sensorineural hearing loss in the right ear was assigned.  He opined that the Veteran had developed sensorineural hearing loss in the right ear secondary to noise exposure in service, but given the invalid test results, he determined that the Veteran did not suffer a recognizable level of hearing loss due to noise exposure in the left ear.

The December 2008 VA audiologist noted that he reviewed the Veteran's entire claims file.  He indicated that the findings of the 1999 and 2000 private audiometric examination from Dr. J. were suspect, with the markings on the latter stating "nonorganic."  Once again pure tone thresholds and speech recognition scores were invalid.  The examiner noted that the Veterans responses to tonal stimuli varied quite significantly depending upon presentation method and speech recognition thresholds were not in agreement with pure tone thresholds.  He also determined that the Veteran's left ear hearing loss is not related to service.  In so finding, he noted that there was no evidence hearing loss in service.

On audiological examination in January 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
       60
60
65
LEFT
55
50
       65
75
75

Speech audiometry revealed speech recognition ability of 75 percent in the right ear and of 70 percent in the left ear.  The audiologist indicated that the Veteran's hearing loss is related to events encountered during service in the military.

On ENT examination in September 2010, the Veteran reported that he served in Vietnam in a combat area and had significant noise exposure.  He served as a boatswain's mate and was exposed to heavy artillery including 5-inch shells.  He also reported that he served in the Reserves from 1972 to 1998 but did not have any significant military exposure in that period of time.  With respect to current hearing loss, the Veteran was wearing hearings aids in both ears, having used one on the right since 2006 and the left only in the past few months.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
55
50
LEFT
35
45
50
50
65

Speech testing indicated speech thresholds of 40 decibels in each ear and speech discrimination scores diminished to 70 percent on the right at 40 decibels and to 68 percent on the left.  

An impression of sensorineural hearing loss, bilateral, mild to moderate, was noted.  After reviewing the Veteran's medical records and history, the examiner noted that the Veteran's hearing seems to have significantly worsened after 1999, a time in which he was not in active duty service or in the reserves.  He noted that although it is possible that his noise exposure in active duty service did result in some significant auditory damage, such hearing loss was minimal and the subsequent hearing loss, which is significant, appears to be unrelated to said noise exposure.  The examiner noted that while the Veteran did have an auditory disability by VA standings, it is unlikely that hearing loss is significantly related to or a result of his military service.


III.  Analysis

A.  Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed left ear hearing loss.  Specifically, he asserts that in-service noise exposure while serving in Vietnam, including machine gun and large shell firing, caused his left ear hearing loss.

At the outset, the Board notes that the Veteran's service records show that he served in Vietnam and is in receipt of the Combat Action Ribbon.  As such service would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  

The above-cited evidence also reflects that the Veteran currently has left hearing loss to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385.  While left ear hearing loss was not found on VA examination in 1998, and subsequent audiometric testing was invalid on subsequent VA examinations in 1999, 2000, 2004, and 2007, the January  2010 VA audiology examinations reflect that the auditory threshold was 40 decibels or greater in at least one frequency in the left ear.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure, the claim must, nonetheless, be denied on the basis of medical nexus.

Here, the post-service evidence reflects no indication of left ear hearing loss for at least 30 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
  
As indicated above, there is some conflicting evidence as to whether the Veteran's current left ear hearing loss is related to in-service noise exposure.  While the 1998 VA examiner and January 2010 VA audiologist indicated that it was at least as likely as not that the Veteran's bilateral hearing loss is related to service, the 2004 February 2007 and September 2010 examiners found it less likely than not that the Veteran's left ear hearing loss was related to service.

Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds the September 2010 ENT opinion in which he found no relationship between the Veteran's left ear hearing loss and service, the most probative medical opinion on this point.  In this regard, the Board notes that, as an ENT physician, the September 2010, has a higher degree of medical training, especially as compared with the January 2010 VA audiologist.  The September 2010 examination report also reflects a complete and thorough examination of the Veteran, with complete audiometric testing results, and review of the claims file.  The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record.  The rationale underlying the opinion is reasonable and consistent with the evidence of record. The January 2010 audiologist, in contrast, did not provide any support for the finding that left ear hearing loss was related to service, and did not address the pertinent medical findings, including the lack of a diagnosis of left ear hearing loss during service and for many years thereafter.  

In addition, the Board notes that the July 1998 VA opinion is inconsistent with the medical evidence of record at that time.  While the examiner found that the Veteran's bilateral hearing loss is more likely than not related to service, the examiner failed to address the fact that the Veteran's hearing loss was within normal limits on the July 1998 audiology examination.  The July 1998 examiner likewise provided no basis for his opinion.

For these reasons, the Board finds the opinion of the September 2010 examiner is entitled to greater probative weight.
Finally, the Board notes that, as for any direct oral and written assertions by the Veteran and/or his former representative that there exists a medical relationship between current left ear hearing loss disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor is representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

B.  Higher Rating for Right Ear Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R.        § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R.        § 4.85(f).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable schedular rating percent for the Veteran's right ear hearing loss is not warranted at any time since the August 19, 1997 effective date of the award of service connection.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations (with valid findings) reveals no worse than Level V hearing in the right ear, based on application of the reported findings to Table VI.  The nonservice-connected left ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a 0 percent, noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that the RO did not consider the results of the 1999 and 2000 private audiological evaluations because the examiner did not use the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a). The reports of these evaluations do not indicate which speech discrimination test was administered.  Moreover, the VA audiologist who interpreted these reports indicated that the testing was not administered in accordance with VA regulations and procedures, and was not acceptable for evaluation purposes.  Consequently, the 1999 and 2000 private audiology reports do not meet regulatory specifications and, therefore, may not be used to determine the appropriate rating under the evaluation criteria for hearing loss.

The Board has carefully considered the Veteran's assertions and in no way discounts the Veteran's asserted difficulties or his contention that his right ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological evaluation reports of record, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to say that the Veteran has frequent communicative difficulty. While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran has not asserted his entitlement to an extra-schedular rating for right ear hearing loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

For all the forgoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right ear hearing loss, pursuant to Fenderson (cited above), and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, given the method for deriving schedular ratings for hearing, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 54-56.









ORDER

Service connection for left ear hearing loss is denied.

An initial, compensable rating for right ear hearing loss is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


